Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Interview Summary
	In an effort to expedite compact prosecution, Examiner reached out to Applicant on 11/30/2022 and requested submission of an Authorization for Internet Communications form so that Examiner could email a proposed Examiner’s Amendment. After the Authorization was submitted on 12/1/2022, Examiner sent the Proposed Examiner’s Amendment for review. Applicant’s Representative, Eugene Kwon, discussed the proposed amendments with Applicant; Applicant requested additional time to review the proposed amendments. Examiner and Mr. Kwon agreed the best course of action would be to send out a Non-Final office action with the proposed amendments included.  
After discussion with Mr. Kwon, Examiner further evaluated the claims and formulated additional claim language to place the application in better condition for allowance. Examiner indicates herein that claims 2 and 8 contain allowable subject matter; the proposed amendment to claim 1 incorporates the subject matter of claim 2. However, claim 8 may optionally be included within the scope of claim 1 instead of claim 2. The proposed amendments to claim 9, herein, further clarify the method to overcome the 112(b) rejection.  The proposed amendments to all claims are on the final pages of this office action, under the heading ‘Proposed Amendments’. 

 Response to Arguments
Examiner thanks Applicant for submitting amendments to the Abstract; the previous objection is withdrawn herein. 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments and amendments with respect to claim 9, filed 9/14/2022, were sufficient to overcome the 35 U.S.C. 102(a)(1) rejection in view of  Kojima (US 5,168,609). Specifically, defining the claimed invention to reflect the standby state is maintained until the cutting-off is completed was sufficient to overcome the anticipation rejection made in view of Kojima. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitations of ‘the material’, ‘the machined portion’, ‘the machined portion cut off…and non-supported’, ‘the machined portion to be cut off’, ‘the machined portion connected to the material’, renders the claimed invention indefinite because it is unclear what structure is being imparted. The claim employs recitations directed towards the structure of a workpiece being altered in situ; the recitations of claim 1 switch between verb tenses of “cut off”, “to be cut-off”, “cutting off”, “non-supported”, “to be non-supported”. The recitations switching between verb tenses combined with limitations describing the status of the workpiece in situ (i.e. before or after machining, before or after cutting, when connected to a material), render the claimed invention unclear. For example, claim 1 recites:
(a) “a holding unit having a pair of arms, the holding unit being for sandwiching the machined portion with the pair of arms”,
(b) “a holding state in which the pair of arms is closed so as to be in contact with a circumferential surface of the machined portion cut off by the tool…”
(c) “a standby state in which the pair of arms is open so as to surround the circumferential surface of the machined portion connected to the material held by the spindle before the machined portion is to be cut off by the tool and to be non-supported by the spindle, with a space between the arms and the circumferential surface of the machined portion to be cut off by the tool and to be non-supported by the spindle, the standby state being maintained until cutting-off of the machined portion is completed”
(d) “…keep the holding unit in the standby state…until immediately before completion of the cutting-off, and to switch the holding unit from the standby state to the holding state’
The claim interchangeably recites conflicting limitations and in situ configurations of the workpiece without correlations therebetween. In an effort to expedite prosecution efforts and overcome 112(b) rejections, Examiner proposes the following amendments to claims 1 and 9. Please note that the below proposed amendments are suggested to overcome the 112(b) rejection(s), but claim 1 does not yet incorporate the allowable subject matter of claim 2 or 8. Please see the final section of this office action for the Proposed Examiner’s Amendment. 

1. A collecting mechanism for collecting a machined portion to be cut off from [[a]] an adjoining material through turning machining using a spindle, comprising:
a holding unit having a pair of arms, the holding unit being for sandwiching the machined portion with the pair of arms, 
the holding unit being switchable between 
a holding state in which the pair of arms is closed so as to be, when in use, in contact with a circumferential surface of the machined portion to sandwich the machined portion, and 
a standby state in which the pair of arms is open so as to surround, when in use, the circumferential surface of the machined portion
a controller for controlling driving of the holding unit, 
wherein, during a process of a tool cutting off the machined portion from the adjoining material held by a spindle, the controller is configured to monitor whether the cutting-off of the machined portion has been completed and to keep the holding unit in the standby state during a time period from a start of the cutting-off of the machined portion until determination of 
For the purposes of examination, the present claim is being interpreted as to limit the structure of a collecting mechanism, wherein the collecting mechanism includes a holding unit having a pair of arms configured to sandwich a workpiece, wherein the holding unit collects the machined portion after a cutting operation. Examiner is also interpreting the holding state to follow the standby state, and that the holding unit is switched from the standby state to the holding state upon completion of cutting. While the present claims are being examined under broadest reasonable interpretation, the above proposed suggestions better clarify the invention in view of the 112(b) rejection issues herein. The suggested amendments were made in light of the specification, paragraphs [0053], [0061-0064], [0073-0075], and Figures 8-9.  
	Regarding independent claim 9, there are similarly recited recitations to those addressed in the claim 1 rejection above. Examiner proposes the below amendments to clarify the intended claim structure.   
9. A method for collecting a machined portion to be cut off from[[ a ]] an adjoining material through turning machining using a spindle, comprising: 
monitoring, during cutting machining relative to the machined portion, whether cutting-off of the machined portion is completed, and 
driving a holding unit, based on a result of monitoring, such that the holding unit having a pair of arms is switchable between
a holding state in which the pair of arms is closed so as to be in contact with a circumferential surface of the machined portion to sandwich the machined portion, and 
a standby state in which the pair of arms is opened such that the pair of arms surround[[ a ]] the circumferential surface of the machined portion, while the machined portion is connected to the adjoining material that is held by the spindle, 
	controlling, by a controller, the driving of the holding unit, wherein
	the controller performs the monitoring and keeps the holding unit in the standby state during a time period from a start of the cutting-off of the machined portion until the controller determines completion of the cutting-off, and 
the controller switches the holding unit from the standby state to the holding state such that the holding unit is closed at a time of completion of the cutting-off such that the pair of arms is in contact with the circumferential surface of the machined portion 



For the proposed amendments for claims 2-8, please see the final section of this office action. 

Regarding claim 2, please amend the limitation reciting “each of the arms in pair” to read “wherein each arm of the pair of arms includes”. 
Regarding claim 3, please amend the limitation “wherein the holding unit has an opening/closing actuator for linearly advancing and retreating the pair of arms..” to remove the ‘slash’. A slash (/) indicates “or”, wherein the claim requires the linear actuator both advances and retreats; given that there are two movements of advancing and retreating, a recitation which allows choosing a single option between ‘opening or closing’ is unclear. 
Further regarding claim 3, please amend the limitation reciting “each of the arms in pair” to read “wherein each arm of the pair of arms”.  Furthermore, please also amend the recitation of “…has two of the rollers on the arm…” to narrow antecedently established structure in a clearer manner. The claim should be amended to more clearly reflect that the ‘one or more rollers’ and ‘the main arm body’ of each of the arms, as established in claim 2, are the structures being narrowed in claim 3. 
 	Regarding claim 4, the recitation of “the main arm body”, “another main arm body”, and “the other main arm body” renders the claim indefinite. It is not clear which “main arm body” of the pair is being narrowed in claim 4. It is also unclear if “another main arm body” is referring to the other main arm body of the established pair or an additional structure. It is also unclear if “the other main arm body” is referring to an antecedently established structure or intends to include another main arm body. For the purposes of examination, there are two arms in the pair, each having a main body, wherein the main bodies are narrowed by claim 4. 
	Regarding claim 5, please amend ‘a spindle’ to read ‘the spindle’ for proper antecedent basis. Please also amend ‘a time of completion…’ to read ‘the time of completion…’ for proper antecedent basis. For the purposes of examination, the time of completion and spindle of claims 1 and 5 interpreted as the same. 
	Regarding claim 6, “the cutting determination sensor” does not have antecedent basis. Examiner notes that claim 6 depends from claim 4, wherein the cutting determination sensor is established in claim 5. For the purposes of examination, the claim is being interpreted ‘as is’ in terms of dependency, however Examiner recommends amending claim 6 to depend from claim 5 because claim 6 recites the narrowing “wherein” statement.  Please also amend ‘a time of completion…’ to read ‘the time of completion…’ for proper antecedent basis. 
Claim 7 is rejected due to dependency from rejected claim 1. 
	Regarding claim 8, the recitation of “the holding unit collects a residual material that is a material left behind after the machined portion is cut off” renders the claimed invention indefinite. It is not clear if the ‘residual material that is a material’ is correlated with or narrowing “the material” of claim 1. Examiner is broadly interpreting the claim to mean that the residual material is that which was separated from the machined portion, i.e. the material established in claim 1 and cut from the machined portion, and suggests narrowing the claimed invention to reflect Applicant’s intent.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Nakamura (US 10,065,324), herein referred to as ‘Nakamura’. 
Examiner’s Note: Claim 1 is drawn towards a collecting mechanism for collecting a workpiece. The body of the claim includes recitations of  functional language and intended use, including: the intended machine (i.e. the cutting tool and workpiece spindle support) that the collecting mechanism is used with, as well as the type of workpiece (having a specific surface shape) which is sandwiched by the collecting mechanism. Examiner has addressed these limitations below in terms of the prior art’s disclosure. Furthermore, the recitations which include the transitional phrase ‘having’ are being interpreted as open; see MPEP 2111.03, section IV. The term ‘sandwiching’ is being interpreted to mean a type of holding configuration, i.e. an arm on either side of a workpiece. 
	Regarding claim 1, Nakamura discloses a collecting mechanism for collecting a machined portion to be cut off from a material through turning machining using a spindle (Please see Figure 1; see also Col. 5, lines 21-37; Col. 15, lines 4-51), comprising:
a holding unit (conveying apparatus 31) having a pair of arms (arms 46, Fig 3), the holding unit being for sandwiching the machined portion with the pair of arms (Col. 5, lines 59-69, Col. 1 lines 24-38; wherein the conveying apparatus includes a plurality of arms that are movable between the wait position and the processing position and that sandwiches the articles between the arms), 
the holding unit being switchable between 
a holding state (wherein the conveying apparatus holds the workpiece during both loading and unloading) in which the pair of arms is closed so as to be in contact with a circumferential surface of the machined portion cut off by a tool and non-supported by the spindle to thereby sandwich the machined portion (wherein machine tools 11-13 execute machining such as cutting workpiece W, see Col. 3, lines 46-48; wherein the workpiece is mounted at each processing position, see Col. 13, lines 29-30; wherein the conveying apparatus 40 loads and unloads the processed workpiece from each processing station, i.e. the finished machined portion is sandwiched by apparatus 40 in between stations; see Figures 1 and 6; see also Col. 4, lines 25-32; Col. 9, lines 9-12; Col. 12, lines 38-54; wherein Nakamura discloses the arms 46 sandwich a workpiece, see Col. 20 line 57-Col. 21, line 4; wherein Examiner recognizes the intended workpiece shape to include a circumferential surface, however, the workpiece is not a component of the claimed invention but reflects the intended workpiece type; furthermore, the shape of the surface which the arms comes into contact with is affected by the cutting made at a processing operation; the type of surface gripped depends upon the selection of the workpiece and the operation of cutting, i.e. a cylindrical workpiece would have a circumferential surface) and 
a standby state in which the pair of arms is open so as to surround the circumferential surface of the machined portion connected to the material held by the spindle before the machined portion is to be cut off by the tool and to be non-supported by the spindle (wherein Col. 4, lines 46-51 and 57-59 disclose a post-unloading wait position, i.e. after the machined workpiece is delivered to the tools but before cutting takes place; see Col. 9, lines 5-8 and 12-16; Col. 13, lines 39-42; wherein Col. 14, line 59-Col. 15, line 7 disclose that the distance in between arms 46 can be increased to release the workpiece, wherein this position can be held; furthermore, the workpiece is connected to material prior to cutting),
with a space between the pair of arms and the circumferential surface of the machined portion to be cut off by the tool and to be non-supported by the spindle, the standby state being maintained until cutting-off of the machined portion is completed (Col. 16, line 56-Col. 17, line 3; see also Co. 13 lines 53-56 disclosing the requirement of distance between arms and the surface of the workpiece; see also Col. 14, line 59-Col. 15, line 7, i.e. therein lies a space between the arms and the workpiece surface; see also Figure 6 regarding the steps, wherein Col. 5 lines 26-37 disclose the control apparatus issuing commands); and
a controller (control unit 70 comprising sub control units 71-74) for controlling driving of the holding unit (Col. 11, lines 13-31), wherein
the controller monitors whether the cutting-off of the machined portion has been completed to keep the holding unit in the standby state during a time period from start of the cutting-off of the machined portion until immediately before completion of the cutting-off (wherein the controller 70 controls the progression of the operation, including in between waiting positions, processing positions, and conveying movements; wherein when machining at one station is completed, the conveying apparatus conveys the workpiece between stations, under control of the controller, see at least Col. 20 lines 24-46 disclosing the multiple modes of conveying; wherein the operation is controlled by the controller to execute each step once a previous step has been completed, i.e. monitoring and controlling progression; wherein the arms may be kept in the state where arms 46 are when step S150 ends, i.e. separated and open, see Col. 14, line 59-Col. 15, line 7; wherein the moment the conveying apparatus sandwiches the workpiece, the cutting stage of the operation is complete), and 
to switch the holding unit from the standby state to the holding state at a time of completion of the cutting- off (wherein Col. 13, lines 59-66 disclose the time at which the machining takes places, under the control of control apparatus 70, the status of the conveying apparatus is changed; wherein Col. 14, lines 1-23 disclose the subsequent sandwiching and unloading step, i.e. switching between the released position to the sandwiching position, based on the progress of the operation; see also Col. 7, lines 8-19,  Col. 11, lines 39-43; Col. 10, line 66-Col. 11, line 4; Col. 20, lines 31-43). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 10,065,324), herein referred to as ‘Nakamura’, in view of Yoshino (US 2012/0097411), herein referred to as ‘Yoshino’.
	Regarding claim 5, Nakamura discloses the invention as claimed above. However, Nakamura is silent regarding the specific structures within the cutting processing stations and the data related to the processing stations. Specifically, Nakamura does not explicitly teach a cutting determination sensor for measuring a physical quantity that depends on at least one of a rotation resistance of a spindle that rotatably holds the material and a cutting resistance in cutting the material, 
wherein the controller determines a time of completion of the cutting-off of the machined portion, based on the physical quantity measured by the cutting determination sensor.
However, from the same or similar field of endeavor, Yoshino teaches  a machine tool for mounting of a workpiece, wherein the workpiece is cut during an operation, see [0002] and Figure 11, and a cutting determination sensor for measuring a physical quantity that depends on at least one of a rotation resistance of a spindle that rotatably holds the material and a cutting resistance in cutting the material, wherein the controller determines a time of completion of the cutting-off of the machined portion, based on the physical quantity measured by the cutting determination sensor (see Figure 11; wherein main spindle 3 holds workpiece w, and wherein the spindle 3 is driven by motor 4, provided with encoder 7 to detect the rotation speed of spindle 3, see [0108]; wherein main spindle-controlling section monitors and regulates the spindle by encoder 7; see also [0109] teaching of the torque, i.e. rotation resistance, of the spindle 3; see also [0116] teaching detecting the cutting torque, wherein the processing conditions can be numerically grasped, wherein [0124] teaches parameters such as the amount cut, cutting torque, main spindle torque, and processing condition values can be stored to be used in processing operations; wherein [0112] teaches that the processing is determined to be completed based on these parameters, when monitored in situ; i.e. the main spindle controlling section monitors, regulates, and determines stages of operation based on the processing conditions measured in situ, including using parameters like cutting torque and main spindle torque).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and processing stations operations of Nakamura to include the specific data regulation and controller operation(s) taught by Yoshino. By obtaining and monitoring these types of parameters, not only can the operation be monitored for completion, but an operator can also find the optimal processing conditions for minimizing undesirable consequences, such as inconsistencies or chatter, while also monitoring energy consumption of the device; see [0115-0117]. Furthermore, Nakamura intimates and suggests that the machine tool stations (11-13) may be altered in at least Col. 20, lines 17-23, wherein the benefit of incorporating the teachings of Yoshino bolster the efficiency of the processing station(s), i.e. motivating one to combine the teachings of Yoshino into the invention of Nakamura. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 10,065,324), herein referred to as ‘Nakamura’, in view of Momoi (US 5,401,230), herein referred to as ‘Momoi’.
Regarding claim 7, Nakamura discloses the invention as claimed above. However, Nakamura does not explicitly teach further comprising a multiple-degree-of-freedom robot installed inside a machine chamber, wherein the holding unit is attached as an end effector to the robot.
However, from the same or similar field of endeavor, Momoi teaches further comprising a multiple-degree-of-freedom robot installed inside a machine chamber, wherein the holding unit is attached as an end effector to the robot (wherein handling robot 637, Figure 25, has a hand 640 for holding a workpiece; wherein the handling robot 637 is also movable on carriage 638, see Col. 29, lines 56-68, Col. 30 lines 5-22; see also the movements along arrows shown in Figure 1; i.e. wherein the arm unit of the conveying apparatus of Nakamura would be an end effector located on the handling robot of Momoi).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the conveying unit (40) of Nakamura with the teachings of Momoi, i.e. to include a handling robot. Nakamura intimates and suggests alterations to portions of the conveying unit, provided that the requirement of body (42) being movable between positions is satisfied; see Col. 19, lines 12-18. Similarly, the holding mechanisms of both Nakamura and Momoi are movable on guide systems, see at least guide (35) of Nakamura and guides (638a) of Momoi. The handling robot 637 of Momoi would support and position the conveying apparatus of Nakamura in a similar manner, while providing the additional benefit of a robotic element. This modification would be recognized as using a known structure, i.e. a robotic system, to improve a similar conveying apparatus in the same manner and would yield predictable results with a reasonable expectation of success. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Examiner has provided proposed amendments in order to overcome the outstanding 112(b) rejection, please see below. 
Regarding claim 9, the structures which were considered intended use and functional language of claim 1 are given a different patentable weight in the method claim; thus, Nakamura does not teach, suggest, or render obvious the holding unit and controller disposed in and functioning as required by the claimed invention, including contacting a circumferential surface of a workpiece, in combination with the additional elements of the claim. 
Claims 2 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner has provided proposed amendments to claim 1 to incorporate the subject matter of claim 2, however, claim 8 may alternatively be incorporated into claim 1. 
Regarding claim 2, Nakamura does not teach, suggest, or render obvious the rollers mounted on the main body of the arm, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim. Furthermore, Nakamura suggests that the sandwiching portions (46a) comprise high friction materials (Col. 8, lines 24-29; Col. 9, lines 25-31). Modifying the structure of Nakamura to include the elements as recited would require reconstruction of the apparatus. Thus, the subject matter of claim 2 is indicated as allowable. 
Claims 3, 4, and 6 inherit the allowable subject matter of claim 2. If all the above issues were overcome, they would be in condition for allowance. 
Regarding claim 8, Nakamura does not teach, suggest, or render obvious the controller controlling the holding unit to collect the residual material, disposed in and functioning as required by the claim, in combination with the additional elements of the claim. Please also refer to the 112(b) rejection provided above regarding the interpretation of the material. 
Proposed Examiner’s Amendment 
1. A collecting mechanism for collecting a machined portion to be cut off from [[a]] an adjoining material through turning machining using a spindle, comprising:
a holding unit having a pair of arms, the holding unit being for sandwiching the machined portion with the pair of arms, 
the holding unit being switchable between 
a holding state in which the pair of arms is closed so as to be, when in use, in contact with a circumferential surface of the machined portion to sandwich the machined portion, and 
a standby state in which the pair of arms is open so as to surround, when in use, the circumferential surface of the machined portion
a controller for controlling driving of the holding unit, 
wherein, during a process of a tool cutting off the machined portion from the adjoining material held by a spindle, the controller is configured to monitor whether the cutting-off of the machined portion has been completed and to keep the holding unit in the standby state during a time period from a start of the cutting-off of the machined portion until determination of ; and 
wherein each arm in the pair of arms includes a main arm body, and one or more rollers mounted on the main arm body, the roller being rollable on the circumferential surface of the machined portion. 

2. (Canceled)

3. The collecting mechanism according to claim[[ 2]] 1, wherein
the holding unit has an opening and closing 
the one or more rollers comprises at least two rollers, wherein the at least two rollers, of each arm in the pair of ,are linearly disposed on the main arm body in a height direction of the holding unit.

4. The collecting mechanism according to claim 3, 
wherein a first surface of the main arm body of a first arm, of the pair of arms, is opposed to a second surface of the main arm body of a second arm, of the pair of arms, and 
	wherein the first surface is curved or bent so as to be convex in a direction departing from the main arm body of the second arm


5. The collecting mechanism according to claim 1, further comprising a cutting determination sensor for measuring a physical quantity that depends on at least one of a rotation resistance of[[ a ]] the spindle that rotatably holds the adjoining material and a cutting resistance in cutting the adjoining material, 
wherein the controller determines[[ a ]] the time of completion of the cutting-off of the machined portion, based on the physical quantity measured by the cutting determination sensor.

6. The collecting mechanism according to claim[[ 4]] 5, wherein
the cutting determination sensor  the physical quantity of at least one of a torque of a rotation motor of the spindle, a current of the rotation motor, a torque of a moving motor of a tool post that holds the tool, a current of the moving motor, and a distortion of the tool, and
the controller determines a time at which a differential value of the at least one of the torque of the rotation motor of the spindle, the current of the rotation motor, the torque of the moving motor of the tool post that holds the tool, the current of the moving motor, and the distortion of the tool, measured by the cutting determination sensor, becomes equal to or less than a threshold that is a predetermined negative value as[[ a ]] the time of completion of the cutting-off of the machined portion.

Claim 7 does not have any proposed amendments. 

8. The collecting mechanism according to claim 1, wherein the controller controls the holding unit such that the holding unit collects a residual material that is[[ a ]] the adjoining material left behind after the machined portion is cut off from the adjoining material. 

9. A method for collecting a machined portion to be cut off from[[ a ]] an adjoining material through turning machining using a spindle, comprising: 
monitoring, during cutting machining relative to the machined portion, whether cutting-off of the machined portion is completed, and 
driving a holding unit, based on a result of monitoring, such that the holding unit having a pair of arms is switchable between
a holding state in which the pair of arms is closed so as to be in contact with a circumferential surface of the machined portion to sandwich the machined portion, and 
a standby state in which the pair of arms is opened such that the pair of arms surround[[ a ]] the circumferential surface of the machined portion, while the machined portion is connected to the adjoining material that is held by the spindle, 
	controlling, by a controller, the driving of the holding unit, wherein
	the controller performs the monitoring and keeps the holding unit in the standby state during a time period from a start of the cutting-off of the machined portion until the controller determines completion of the cutting-off, and 
the controller switches the holding unit from the standby state to the holding state such that the holding unit is closed at a time of completion of the cutting-off such that the pair of arms is in contact with the circumferential surface of the machined portion 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723